In *571an action to recover damages for personal injury, medical expenses and loss of services, plaintiffs appeal from an order of the Supreme Court, Kings County, made February 7,1964 on the court’s own motion, which denied a general preference in trial. Order reversed on the law and facts, with $20 costs and disbursements, and action remitted to the Calendar Classification and Control Term of the Supreme Court, Kings County, for further proceedings not inconsistent herewith. The order appealed from in effect revoked a general trial preference which had been previously granted by another Justice. The only support for the revocation appears in the statement by the Justice presiding at the Calendar Classification and Control Term (contained in Ms order) that: “ After visual examination there are no apparent residuals of any consequence ”. Such a statement does not satisfy the requirement for the making of a proper record evidencing new or additional facts as the b'asis for the revocation; we cannot review the Justice’s personal visual observations (Lee v. Lehrer, 3 A D 2d 702; see Blaney v. Sorensen, 8 A D 2d 938). Beldoek, P. J., Ughetta, Christ, Brennan and Babin, J'J., concur.